 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                              18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                       GOVERNMENT’S RESPONSE TO
13           vs.                                     DEFENDANT’S MOTION IN LIMINE TO
                                                         PRECLUDE HYPOTHETICAL
14                                                     QUESTIONS ABOUT INFORMED
     Scott Daniel Warren,                                       CONSENT
15
                             Defendant.
16
17          The United States of America, by and through its undersigned attorneys, hereby
18   responds to the defendant’s Motion to Preclude Hypothetical Questions About Informed
19   Consent. Doc. 323. The government respectfully requests that the Court deny the motion
20   because it has no basis in law or fact.
21          At trial, the defendant introduced the No More Deaths’ written protocols as an
22   exhibit, elicited testimony about the protocols and associated training, and argued that the
23   defendant did not intend to violate the law because he followed the protocols. The
24   government cross-examined defense witnesses regarding the section of the protocols
25   specifically related to calling 911 for illegal aliens in need of emergency medical care. The
26   testimony showed that volunteers do not follow this section of the protocols as written and
27   that at least some of the volunteers understand that avoiding immigration authorities is
28   treated as an equal goal with providing medical care. See TR 6/5/19 at 122-23, 145-46.
 1   This testimony was directly relevant to the witnesses’ bias and credibility. As such, this
 2   was proper impeachment and there is no basis for precluding this testimony at the retrial.
 3          Cross-examination on this issue also tended to show that, in conflating informed
 4   medical consent with legal advice, the protocols direct volunteers to take steps that will
 5   help illegal aliens avoid apprehension by immigration authorities and that the protocols are
 6   unreasonable as written. To the extent the defendant relies on the protocols as a legal excuse
 7   for his conduct, in this case, this testimony shows that his reliance is either unreasonable
 8   or that following the protocols can be consistent with intending to violate the law. As such,
 9   this testimony is directly relevant to the defendant’s intent and motive. In any event,
10   through cross-examination, the government should be allowed to explore the limits of
11   protocols the defendant allegedly followed to justify harboring illegal aliens contrary to
12   law.
13          For the reasons discussed above, the defendant’s motion should be denied.
14          Respectfully submitted this 4th day of October, 2019.
15                                              MICHAEL BAILEY
16                                              United States Attorney
                                                District of Arizona
17
                                                /s/ Anna R. Wright & Nathaniel J. Walters
18
19                                              ANNA WRIGHT &
                                                NATHANIEL J. WALTERS
20
                                                Assistant U.S. Attorneys
21
22   Copy of the foregoing served electronically or by
23   other means this 4th day of October, 2019, to:
24   All ECF participants
25
26
27
28


                                                 -2-
